 

Exhibit 10(c)


CHANGE-IN-CONTROL AGREEMENT

 

 Dated September 18, 2007

 

PERSONAL AND CONFIDENTIAL

 

«First_Name» «Last_Name»

«Job_Title»

«Company»

 

Dear «First_Name»:

 

Comtech Telecommunications Corp. (the “Company”) considers it essential to the
best interests of its stockholders to foster the continued employment of key
management personnel. Our Board of Directors (the “Board”) recognizes that the
possibility of a change in ownership or control of the Company may result in the
departure or distraction of key personnel to the detriment of the Company and
our stockholders. Therefore, the Board has determined to enter into this
agreement with you (i) to encourage and reinforce your attention and dedication
to your assigned duties without distraction in the face of the disruptive
circumstances that can arise from a possible change in control of the Company,
(ii) to enhance our ability to retain you in those circumstances, and (iii) to
provide you with fair and reasonable protection from the risks of a change in
ownership and control so that you will be in a position to help the Company
complete a transaction that would be beneficial to stockholders. Accordingly,
you and the Company agree as follows:

 

1.

Term of Agreement and Protected Period.

 

(a)            Term of Agreement. The period during which this Agreement shall
be in effect (the “Term”) shall be the period August 1, 2007 through the close
of business on July 31, 2009; provided, however, that the Term shall be
automatically renewed for successive one-year periods unless either party hereto
gives written notice of non-renewal to the other party at least sixty (60) days
prior to the expiration of the then current Term; and provided further, that if
a Change in Control has occurred prior to expiration of the then current Term,
the Term shall continue until the later of (i) the expiration of such then
current Term, and (ii) the date that is twelve (12) months after such occurrence
of a Change in Control.

 

(b)            Protected Period. The “Protected Period” is the period from the
time of occurrence of a Change in Control until the date that is twelve (12)
months after such occurrence of a Change in Control. Notwithstanding the
preceding sentence, the introductory text to Section 3 provides that certain
events occurring before a Change in Control shall be deemed to have occurred
during the Protected Period.

 

2.

Change in Control.

 

“Change in Control” shall mean the occurrence during the Term of a Change in
Control as defined in Section 14.2 of the 2000 Stock Incentive Plan, as such
Plan may be amended from time to time.

 

 


--------------------------------------------------------------------------------



 

 

3.

Termination and Resulting Compensation.

 

The Agreement provides no compensation or benefits in connection with
Terminations which occur at times other than during the Protected Period, except
that, if you are Terminated within 30 days prior to a Change in Control by the
Company without Cause at the direction of a Person who has entered into an
agreement with the Company the consummation of which will constitute a Change in
Control, or if you Terminate with Good Reason prior to a Change in Control
(treating the entry by such a Person into such an agreement as a Change in
Control in applying the definition of Good Reason) if the circumstance or event
which constitutes Good Reason occurs at the direction of such Person, then your
Termination shall be deemed to have been during the Protected Period and
following a Change in Control and shall qualify for the compensation specified
in Section 3(b).

 

(a)            Termination by the Company for Cause, by You Without Good Reason,
or by Reason of Death, and Failure to Perform Duties Due to Disability. If
during the Protected Period you are Terminated by the Company for Cause, you
voluntarily Terminate without Good Reason, Termination occurs due to your death,
or Termination results from your failure to perform your duties with the Company
due to a disability, the Company will have no obligation to pay any compensation
or benefits to you under this Agreement.

 

(b)           Terminations Triggering Severance Compensation. In lieu of any
other severance compensation to which you may otherwise be entitled under any
plan, program, policy or arrangement of the Company or any subsidiary,
entitlement to which you hereby expressly waive, the Company will pay you the
payments described in this Section 3(b) (the “Severance Payments”) upon
Termination during the Protected Period and during the Term, unless such
termination is (A) by the Company for Cause, (B) by reason of death, (C) due to
your failure to perform your duties with the Company due to disability (for
which you qualify for disability benefits), or (D) by you without Good Reason.
The compensation provided under this Section 3(b) are as follows:

 

(i) The Company will pay you a lump sum severance payment, in cash, equal to
one-twelfth of your annual base salary times the number of months (including
fractional months) remaining until the date 18 months after the Change in
Control, but not less than 12 (so, for example, such a Termination at the date
of a Change in Control would result in payment of 18 months’ salary, and such a
Termination between six and 12 months after the Change in Control would result
in payment of 12 months’ salary). For this purpose, your annual salary will be
the greater of your annual base salary in effect immediately prior to the
occurrence of the event or circumstance upon which the Notice of Termination is
based or your annual base salary in effect immediately prior to the Change in
Control. 

 

(ii) Your stock options and other equity awards shall be governed by the terms
of the applicable plans and award agreements.

 

Nothing in this Section 3 is intended to affect in any way any bonus or other
cash incentive compensation with respect to which you are entitled to payment as
of the date of such Termination.

 

(c)            Excise Tax and Related Provisions . Other provisions of this
agreement notwithstanding, the amounts payable to you under Section 3(b)(i)
shall be equal to whichever of

 

2

 


--------------------------------------------------------------------------------



 

the following amounts shall result in the greater after-tax payment to you,
after application of all federal, state and local taxes applicable to such
payments:

 

(i)

The amount otherwise payable under Section 3(b)(i) without regard to this
Section 3(c); and

(ii)

The amount payable in (i) above reduced by the total amounts payable under
Section 3(b)(i) to the extent included as parachute payments under Section
280G(b)(2) of the Code, but only to the extent such amounts included as
parachute payments exceed one dollar less than 300% of your “Base Amount,” as
defined in Section 280G(b)(3)(A) and (d)(1) and (2) of the Code.

The calculation of after-tax payments under this Section 3(c) shall be made by
independent public accountants selected by the Company subject to your consent,
which consent shall not be unreasonably withheld or delayed. The fees and
expenses of such accountants shall be borne by the Company.

(d)            Time of Payment. The Company’s obligation to make the payments
provided for in Section 3(b)(i) shall be subject to your execution of a release,
in the form attached as Exhibit A, which you have not revoked by the end of any
applicable revocation period. At the end of such revocation period (not later
than 45 days after your Termination), the Company shall pay the amount specified
in Section 3(b)(i) in a lump sum. For purposes of compliance with Section 409A
of the Internal Revenue Code, it is intended that the payment under Section
3(b)(i) be deemed first to be a short-term deferral under Treasury Regulation §
1.409A-1(b)(4) and then to be separation pay excluded from being a deferral of
compensation to the extent provided under Treasury Regulation
§1.409A-1(b)(9)(iii). If, however, (i) for any reason all or any portion of such
payment is deemed to be a non-excluded deferral of compensation under Treasury
Regulation §1.409A-1(b), and (ii) any of the Company’s stock is publicly traded
on an established securities market or otherwise, and (iii) you are a “key
employee” (as defined in Code Section 416(i) without regard to paragraph (5)
thereof), then the affected portion of such payment shall be made on the first
business day that is on or after the date that is six months after the date of
your separation from service. Likewise, if any other payment or benefit under
this Agreement would be subject to a tax penalty under Code Section 409A, such
payment or benefit will be payable to you only at the date specified in the
preceding sentence if such delay would avoid such tax penalty to you.

 

(e)            Notice. During the Protected Period, any purported termination of
your employment by the Company or by you shall be communicated by written Notice
of Termination to the other party hereto.

 

(f)            Certain Definitions. Except as otherwise indicated in this
Agreement, all definitions in this Section 3(f) shall be applicable during the
Protected Period only.

 

(i)

Cause. “Cause” for Termination by the Company of your employment, during the
Protected Period, shall mean (A) willful misconduct, dishonesty,
misappropriation, breach of fiduciary duty or fraud by you with regard to the
Company or any of its assets or businesses; (B) your conviction or your pleading
of nolo contendere with regard to any felony or crime (for the purpose hereof,
traffic violations and misdemeanors shall not be deemed to be a crime); or (C)
any material breach by you of the provisions of this Agreement which is not

 

3

 


--------------------------------------------------------------------------------



 

cured within 30 days after written notice to you of such breach from the Board
of Directors of the Company.

 

(ii)

Date of Termination. “Date of Termination” shall mean the date specified in the
Notice of Termination which, in the case of a Termination by the Company (other
than a Termination for Cause), shall not be less than 30 days from the date such
Notice of Termination is given and, in the case of a Termination by you, shall
not be less than 30 nor more than 60 days from the date such Notice of
Termination is given.

 

(iii)

Good Reason. “Good Reason” for Termination of your employment will mean the
occurrence, without your written consent, of any one of the following, provided
that you have given Notice of Termination to the Company within 90 days after
the initial existence of the condition giving rise to your asserted Good Reason,
and the Company has failed to fully correct the Good Reason by the date of your
Termination specified in the Notice of Termination (such correction by the
Company having the effect of canceling such Notice and the resulting
Termination), and your separation from service occurs within one year after the
initial existence of circumstances constituting Good Reason:

 

(A) the assignment to you of any duties inconsistent in any substantial respect
with your position, authority or responsibilities immediately prior to the
occurrence of the Change in Control or any other substantial adverse change in
such position, including authority or responsibilities;

 

(B) a reduction by the Company in your annual base salary in effect immediately
prior to the Change in Control and as such base salary thereafter may have been
increased; or

 

(C) the relocation of the principal place of your employment to a location more
than fifty (50) miles from the location of such place of employment on the date
of this Agreement; except for required travel on the Company’s business to an
extent substantially consistent with your business travel obligations prior to
the Change in Control.

 

(iv)

Notice of Termination. “Notice of Termination” shall mean notice indicating the
specific termination provision in this Agreement relied upon and setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

(v)

Termination. “Termination” means an event by which your employment relationship
with the Company and all subsidiaries has ended, provided that a Termination
will occur no earlier than the time at which you have had a “separation from
service” within the meaning of Treasury Regulation § 1.409A-1(h).

 

4. Mitigation.

 

You will not be required to mitigate the amount of payments provided for under
this Agreement by seeking other employment or otherwise, nor shall the amount of
payments provided for under this Agreement be reduced by any compensation earned
by you as the result of

 

4

 


--------------------------------------------------------------------------------



 

employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise.

 

5.             Covenants for Protection of Company’s Business. In consideration
for the payments and benefits provided by the Company under this Agreement, by
your execution of this agreement you agree as follows:

 

(i)

You agree that you will not (except on behalf of the Company) during your
employment with the Company and during the period of 12 months thereafter (the
"Restrictive Period") employ or retain, solicit the employment or retention of,
or knowingly cause or encourage any entity to retain or solicit the employment
or retention of, any person who is an employee of the Company or was an employee
of the Company at any time during the period commencing 12 months prior to the
termination of your employment with the Company. After your Termination of
Employment: (A) You will refrain from disparaging, whether orally, in writing or
in other media, the Company, its affiliates, the officers, directors and
employees of each of them, and the products and services of each of them, and
(B) the Company will not disparage you or otherwise comment upon your employment
performance other than as may be required by law or as requested by you.

(ii)

You will not at any time, directly or indirectly, without the Company’s prior
written consent, disclose to any third party or use (except as authorized in the
regular course of the Company’s business or in your performance of your
responsibilities for the Company) any confidential, proprietary or trade secret
information that was either acquired by you during your employment with the
Company or thereafter, including, without limitation, sales and marketing
information, information relating to existing or prospective customers and
markets, business opportunities, and financial, technical and other data
(collectively, the "Confidential Information"). After termination of your
employment with the Company for any reason and upon the written request of the
Company, you shall promptly return to the Company all originals and/or copies of
written or recorded material (regardless of the medium) containing or reflecting
any Confidential Information and shall promptly confirm in writing to the
Company that such action has been taken. Notwithstanding the foregoing, the
following shall not constitute Confidential Information: (A) Information that is
already in the public domain at the time of its disclosure to you; (B)
Information that, after its disclosure to you, becomes part of the public domain
by publication or otherwise other than through your act; and (C) Information
that you received from a third party having the right to make such disclosure
without restriction on disclosure or use thereof.

 6. Miscellaneous.

 

(a)           Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

5

 


--------------------------------------------------------------------------------



 

 

(b)          Binding Agreement. This Agreement shall inure to the benefit of and
be enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of your death, all amounts otherwise payable to you hereunder shall,
unless otherwise provided herein, be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

 

(c)           Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the Chief Executive Officer of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

(d)           Modifications. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time.

 

(e)          Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

 

(f)            Tax Withholding. Any payments provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law.

 

(g)           Surviving Obligations. The obligations of the Company and your
obligations under this Agreement shall survive the expiration of this Agreement
to the extent necessary to give effect to this Agreement.

 

(h)           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

(i)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(j)            Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
during the Term supersedes the provisions of all prior agreements (including any
prior Change in Control Agreement between the parties), promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof with
respect to the subject matter contained herein. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either

 

6

 


--------------------------------------------------------------------------------



 

party which are not expressly set forth in this Agreement. Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

 

COMTECH TELECOMMUNICATIONS CORP.


By: ________________________________
         [Name]
         [Title]


 

 

Agreed to this  18th day

of September, 2007.

 

  

«First_Name» «Last_Name»

 



 

7

 


--------------------------------------------------------------------------------



 

 

Exhibit A

General Release

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a “Releasing Party”), hereby release and forever
discharge Comtech Telecommunications Corp. (the “Company”), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a “Released Party”),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the “Released Claims”) which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company’s business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon the
Company’s obligations, if any, to pay severance compensation pursuant to the
Change in Control Agreement between the undersigned and the Company, dated
September 18, 2007 (the “CIC Agreement”) or the rights of the undersigned to
enforce such obligations.

 

The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys' fees and costs.

 

I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to severance compensation, if any, payable to me pursuant to the
CiC Agreement; (b) I have the right to consult with an attorney prior to signing
this General Release; (c) I have twenty-one (21) days to consider this General
Release (although I may choose to sign it earlier); (d) I have seven (7) days
after I sign this General Release to revoke it; and (e) this General Release
will not be effective until the date on which the revocation period has expired,
which will be the eighth day after I sign this General Release, assuming I have
returned it to the Company by such date.

 

 

Dated:____________________

__________________________________________


 

 

 

8

 

 

 